If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                              COURT OF APPEALS


NORTH SHORE INJURY CENTER, INC,                                   UNPUBLISHED
EXCELLENT PAIN CONSULTANTS, INC, and                              March 4, 2021
RED WINGS MEDICAL TRANSPORTATION,
LLC,

               Plaintiffs-Appellees,

and

NORTHLAND RADIOLOGY, INC,

               Intervening Plaintiff,


v                                                                 No. 350750
                                                                  Oakland Circuit Court
HOME-OWNERS INSURANCE COMPANY,                                    LC No. 2016-153794-NF

               Defendant-Appellant.


Before: LETICA, P.J., and GLEICHER and O’BRIEN, JJ.

LETICA, P.J., (concurring).

     Bound by Jawad A Shah, MD, PC v State Farm Mut Auto Ins Co, 324 Mich App 182; 920
NW2d 148 (2018), I concur in the result.



                                                           /s/ Anica Letica




                                              -1-